
	
		II
		112th CONGRESS
		1st Session
		S. 1795
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2011
			Mr. Grassley (for
			 himself and Mr. Johanns) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Corps of Engineers to revise the Missouri
		  River Mainstem Reservoir System Master Water Control Manual to ensure greater
		  storage capacity to prevent serious downstream flooding.
	
	
		1.Revision of Master
			 ManualNot later than 90 days
			 after the date of enactment of this Act, the Secretary of the Army, acting
			 through the Chief of Engineers, shall revise the Missouri River Mainstem
			 Reservoir System Master Water Control Manual to ensure that the flood control
			 storage allocation of the Missouri River Mainstem Reservoir System—
			(1)has been
			 recalculated so that the flood control storage allocation is based on the
			 vacated space required to control—
				(A)the largest flood
			 experienced in the System; and
				(B)the serious
			 downstream flooding associated with such a flood; and
				(2)has been adjusted, prior to each runoff
			 season, such that the space allocated for flood control purposes in the
			 exclusive flood control zone and the annual flood control and multiple use
			 regulation zone is increased by a quantity necessary to ensure that the storage
			 capacity of the zones is adequate to avoid contributing to serious downstream
			 flooding.
			
